


LOAN AGREEMENT

Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as the “Bank”)

BLUEGREEN VACATIONS UNLIMITED, INC., a Florida corporation
4960 Conference Way North
Suite 100
Boca Raton, Florida 33431
(Hereinafter referred to as “Borrower”)

This Loan Agreement (“Agreement”) is entered into December 19, 2007, by and
between Bank and Borrower.

This Agreement applies to the loan (the “Loan”) evidenced by that certain
Promissory Note dated as of even date herewith from Borrower in favor of Bank in
the original principal amount of $12,080,000.00 (as the same may be amended,
restated, modified or replaced from time to time, the “Note”), that certain Deed
of Trust, Assignment of Rents and Security Agreement (as the same may be
amended, restated, modified or replaced from time to time, the “Deed of Trust”),
and all Loan Documents. The terms “Loan Documents” and “Obligations,” as used in
this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete. Any such information relating to Borrower’s financial condition will
accurately reflect Borrower’s financial condition as of the date(s) thereof,
(including all material asserted contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed
materially or adversely since the date(s) of such documents. Authorization;
Non-Contravention. The execution, delivery and performance by Borrower and any
guarantor, as applicable, of this Agreement and other Loan Documents to which it
is a party are within its power, have been duly authorized as may be required
and, if necessary, by making appropriate filings with any governmental agency or
unit and are the legal, binding, valid and enforceable obligations of Borrower
and any guarantors; and do not (i) contravene, or constitute (with or without
the giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower or any
guarantor, or a default under any agreement, judgment, injunction, order, decree
or other instrument binding upon or affecting Borrower or any guarantor, (ii)
result in the creation or imposition of any lien (other than the lien(s) created
by the Loan Documents) on any of Borrower’s or any guarantor’s assets, or (iii)
give cause for the acceleration of any obligations of Borrower or any guarantor
to any other creditor. Asset Ownership. Borrower has good and marketable title
to all of the properties and assets secured by the Deed of Trust, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed to
Bank by Borrower in writing and approved by Bank (“Permitted Liens”). In
addition, all of its stock is free and clear of liens, pledges and encumbrances.
To Borrower’s knowledge, no default has occurred under any Permitted Liens and
no claims or interests adverse to Borrower’s present rights in its properties
and assets have arisen. Discharge of Liens and Taxes. Borrower has duly filed,
paid and/or discharged all taxes or other claims that may become a lien on any
of its property or assets encumbered by the Deed of Trust, except to the extent
that such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained if required by GAAP.
Sufficiency of Capital. Borrower is not, and after consummation of this
Agreement and after giving effect to all indebtedness incurred and liens created
by Borrower in connection with the Note and any other Loan

--------------------------------------------------------------------------------




Documents, will not be, insolvent within the meaning of 11 U.S.C. § 101, as in
effect from time to time. Compliance with Laws. Borrower and any subsidiary and
affiliate of Borrower and any guarantor are in compliance in all material
respects with all federal, state and local laws, rules and regulations
applicable to its properties, operations, business, and finances, including,
without limitation, any federal or state laws relating to liquor (including 18
U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or
any commercial crimes; all applicable federal, state and local laws and
regulations intended to protect the environment; and the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), if applicable with respect to
the property encumbered by the Deed of Trust (the “Property”). None of Borrower,
or any subsidiary or affiliate of Borrower or any guarantor is a Sanctioned
Person or has any of its assets in a Sanctioned Country or does business in or
with, or derives any of its operating income from investments in or transactions
with, Sanctioned Persons or Sanctioned Countries in violation of economic
sanctions administered by OFAC. The proceeds from the Loan will not be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Country. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Sanctioned
Country” means a country subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available athttp://www.treas.gov/offices/enforcement/ofac/programs/index.shtml,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country to the
extent subject to a sanctions program administered by OFAC. Organization and
Authority. Borrower is duly created, validly existing and in good standing under
the laws of the state of its organization, and has all powers, governmental
licenses, authorizations, consents and approvals required to operate its
business as now conducted. Each corporation, partnership or limited liability
company Borrower and/or guarantor, as applicable, is duly qualified, licensed
and in good standing in each jurisdiction where qualification or licensing is
required by the nature of its business or the character and location of its
property, business or customers, and in which the failure to so qualify or be
licensed, as the case may be, in the aggregate, could have a material adverse
effect on the business, financial position, results of operations, properties or
prospects of Borrower or any such guarantor. No Litigation. There are no
material pending suits, claims or demands against Borrower or any guarantor
which would have a material adverse affect on their ability to repay the Loan
that have not been disclosed in Guarantor’s periodic filings with the Securities
and Exchange Commission (“SEC”) to Bank by Borrower in writing, and approved by
Bank. To the best of Borrower’s knowledge, there are no threatened suits, claims
or demands against Borrower or any guarantor which would have a material adverse
affect on their ability to repay the Loan that have not been disclosed to Bank
by Borrower in writing, and approved by Bank. ERISA. Each employee pension
benefit plan, as defined in ERISA, maintained by Borrower meets, as of the date
hereof, the minimum funding standards of ERISA and all applicable regulations
thereto and requirements thereof, and of the Internal Revenue Code of 1986, as
amended. No “Prohibited Transaction” or “Reportable Event” (as both terms are
defined by ERISA) has occurred with respect to any such plan. Indemnity.
Borrower will indemnify Bank and its affiliates from and against any losses,
liabilities, claims, damages, penalties or fines imposed upon, asserted or
assessed against or incurred by Bank arising out of the inaccuracy or breach of
any of the representations contained in this Agreement or any other Loan
Documents.

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours and upon prior advance written notice, access to
the books, records and such other documents of Borrower as Bank shall reasonably
require, and allow Bank, to inspect, audit and examine the same and to make
extracts therefrom and to make copies thereof. Business Continuity. Conduct its
business in substantially the same manner and locations as such business is now
and has previously been conducted. Certificate of Full Compliance. Borrower
shall cause BLUEGREEN CORPORATION, a Massachusetts corporation (“Guarantor”) to
deliver to Bank a certificate of covenant compliance, including all
calculations, with the Annual Financial Statement and the Quarterly Financial
Statements required herein. Such certificate shall be in form reasonably
acceptable to Bank in its sole discretion and shall be certified by the
Guarantor to be true and

Page 2

--------------------------------------------------------------------------------




correct. Compliance with Other Agreements. Comply with all terms and conditions
contained in this Agreement, and any other Loan Documents, and swap agreements,
if applicable, as defined in 11 U.S.C. § 101, as in effect from time to time.
Estoppel Certificate. Furnish, within 15 days after request by Bank, a written
statement duly acknowledged of the amount due under the Loan and, to its
knowledge, whether offsets or defenses exist against the Obligations. Insurance.
Maintain adequate insurance coverage with respect to the Property and business
against loss or damage of the kinds and in the amounts customarily insured
against by companies of established reputation engaged in the same or similar
businesses including, without limitation, commercial general liability
insurance, workers compensation insurance, and business interruption insurance;
all acquired in such amounts and from such companies as Bank may reasonably
require. Maintain Properties. Maintain, preserve and keep the Property in good
repair, working order and condition, making all replacements, additions and
improvements thereto necessary for the proper conduct of its business, unless
prohibited by the Loan Documents. Notice of Default and Other Notices. (a)
Notice of Default. Furnish to Bank immediately upon becoming aware of the
existence of any condition or event which constitutes a Default (as defined in
the Loan Documents) or any event which, upon the giving of notice or lapse of
time or both, may become a Default, written notice specifying the nature and
period of existence thereof and the action which Borrower is taking or proposes
to take with respect thereto. (b) Other Notices. Promptly notify Bank in writing
of (i) any material adverse change in its financial condition or its business;
(ii) any default under any material agreement, contract or other instrument to
which it is a party or by which any of its properties are bound, or any
acceleration of the maturity of any indebtedness owing by Borrower; (iii) any
material adverse claim against or affecting Borrower or any part of its
properties. Bank acknowledges that disclosure of all such matters in Guarantor’s
SEC filings constitutes notice thereof to Bank; (iv) the commencement of, and
any material determination in, any litigation with any third party or any
proceeding before any governmental agency or unit in an amount which would
require Guarantor to disclose such litigation or proceeding to the SEC. Bank
acknowledges that disclosure of all such matters in Guarantor’s SEC filings
constitutes notice thereof to Bank; and (v) at least 30 days prior thereto, any
change in Borrower’s name or address as shown above, and/or any change in
Borrower’s structure. Other Financial Information. Deliver promptly such other
information regarding the operation, business affairs, and financial condition
of Borrower which Bank may reasonably request.

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Default on Other Contracts or Obligations. Default
on any material contract with or obligation when due to a third party or default
in the performance of any obligation to a third party incurred for money
borrowed in excess of $5,000,000.00 which is not cured within the applicable
cure period. Government Intervention. Permit the making of any seizure, vesting
or intervention by or under authority of any governmental entity, as a result of
which the management of Borrower or any guarantor is displaced of its authority
in the conduct of its respective business or such business is curtailed or
materially impaired. Judgment Entered. Permit the entry of any monetary judgment
in excess of $1,000,000.00, or the assessment against, the filing of any tax
lien against, or the issuance of any writ of garnishment or attachment against
the Property, not dismissed or bonded within thirty (30) days.

ANNUAL FINANCIAL STATEMENTS. Borrower shall cause Guarantor to deliver to Bank,
within ninety (90) days after the close of each fiscal year, audited financial
statements reflecting its operations during such fiscal year, including, without
limitation, a balance sheet, profit and loss statement and statement of cash
flows, with supporting schedules; all on a consolidated basis with respect to
Guarantor and its subsidiaries and affiliates, as applicable, and in reasonable
detail, prepared in conformity with generally accepted accounting principles,
applied on a basis consistent with that of the preceding year, except as
disclosed in the notes to such financial statements. All such statements shall
be examined by an independent certified public accountant acceptable to Bank.
The opinion of such independent certified public accountant shall not be
acceptable to Bank if qualified due to any limitations in scope imposed by
Guarantor or any other person or entity. Any other qualification of the opinion
by the accountant shall render the acceptability of the financial statements
subject to Bank’s approval. Notwithstanding the foregoing, any adverse,
qualified or scope limitation with the Guarantor’s audit opinion relative to
Section 404 of the Sarbanes-Oxley Act of 2002 will not make an otherwise
unqualified opinion on the financial statement audit unacceptable to Bank
unless, in the Bank’s opinion, such adverse, qualified or scope

Page 3

--------------------------------------------------------------------------------




limitation is material in nature, including, without limitation, calling into
question the effectiveness of the Borrower’s internal control under Section 404.
Guarantor shall provide Bank with a copy of any management letter addressed to
it from such independent accountant.

QUARTERLY FINANCIAL STATEMENTS. Borrower shall cause Guarantor to deliver to
Bank, within sixty (60) days after the end of each fiscal quarter, unaudited
management-prepared quarterly financial statements including, without
limitation, a balance sheet, profit and loss statement and statement of cash
flows, with supporting schedules; all on a consolidated basis with respect to
Guarantor and its subsidiaries and affiliates, all in reasonable detail and
prepared in conformity with generally accepted accounting principles, applied on
a basis consistent with that of the preceding year except as disclosed in the
notes to such financial statements. Such statements shall be certified as to
their correctness by a principal financial officer of Guarantor.

FINANCIAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Guaranteed Obligations, unless Bank
shall otherwise consent in writing, and all financial covenants shall be
calculated on a consolidated basis, using the financial information for
Guarantor, its subsidiaries and affiliates, as applicable: Adjusted Total
Liabilities to Adjusted Tangible Net Worth Ratio. Borrower shall cause Guarantor
to maintain, on a consolidated basis, at all times, a ratio of Adjusted Total
Liabilities to Adjusted Tangible Net Worth of not more than 2.25 to 1.00. This
covenant will be tested quarterly upon Bank’s receipt of the Quarterly Financial
Statements required herein. “Adjusted Total Liabilities” shall mean the sum of
all liabilities of Guarantor on a consolidated basis, excluding deferred income,
any non-recourse obligations backed by vacation ownership receivables, cash and
cash equivalents, and debt fully subordinated to Bank on terms and conditions
acceptable to Bank in its sole discretion; and including capitalized leases and
all reserves for deferred taxes and other deferred sums appearing on the
liabilities side of a balance sheet, all in accordance with generally accepted
accounting principles applied on a consistent basis. “Adjusted Tangible Net
Worth” shall mean total assets minus Adjusted Total Liabilities. For purposes of
this computation, the aggregate amount of any intangible assets of Guarantor
including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, and brand names, shall be
subtracted from total assets. EBITDA to Interest Ratio. Borrower shall cause
Guarantor to maintain, on a consolidated basis, at all times, an EBITDA to
Interest Ratio of not less than 2.50 to 1.00. “EBITDA to Interest Ratio” shall
mean (i) the sum of earnings before interest expense, taxes, depreciation
expense and amortization, divided by (ii) interest expense net of interest
income. This covenant shall be tested quarterly upon Bank’s receipt of the
Quarterly Financial Statements required herein. Liquidity Requirement. Borrower
shall cause Guarantor to maintain, on a consolidated basis, at all times,
unencumbered Liquid Assets of not less than $50,000,000.00. “Liquid Assets”
shall mean the sum of all unrestricted cash and unencumbered timeshare
receivables. This covenant shall be tested quarterly upon Bank’s receipt of the
Quarterly Financial Statements required herein. Account Relationships. Guarantor
has established and shall maintain depository and treasury services
relationships with Bank.

JOINDER. Bank agrees to join easements, declarations, condominium and timeshare
documents, and other land development documents, provided same are in form and
content reasonably acceptable to Bank.

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions
precedent:Additional Documents. Receipt by Bank of such additional supporting
documents as Bank or its counsel may reasonably request. Opinion of Counsel. On
or prior to the date of any extension of credit hereunder, Bank shall have
received a written opinion of the counsel of Borrower in form reasonably
acceptable to Bank and Bank’s counsel.

DEFAULTS AND REMEDIES. If the following event occurs, a default (“Default”)
under this Agreement shall exist: failure to timely pay or perform any of the
terms, covenants or obligations under this Agreement or a default under any
other Loan Document, in any case not cured within the applicable cure period set
forth in the Note or other Loan Document, if any.

Page 4

--------------------------------------------------------------------------------




Upon the occurrence of a Default, Bank shall have the right to declare
immediately due and payable the outstanding principal balance of the Note, all
accrued and unpaid interest thereon and all other sums due in connection
therewith, and Bank may exercise any right, power or remedy permitted by law or
as set forth in any of the Loan Documents.

FEE. Borrower shall pay Bank a fee in the amount of $30,200.00 upon the closing
of the Loan.

[CONTINUES ON FOLLOWING PAGE]

Page 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

 

 

 

 

BORROWER:

 

 

 

BLUEGREEN VACATIONS UNLIMITED, INC.,

 

a Florida corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Anthony M. Puleo, Vice President

 

 

 

 

 

[CONTINUES ON FOLLOWING PAGE]

Page 6

--------------------------------------------------------------------------------




 

 

 

 

BANK:

 

 

 

Wachovia Bank, National Association

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Karen Leikert, Senior Vice President

Page 7

--------------------------------------------------------------------------------




SCHEDULE 1
COVENANT COMPLIANCE CERTIFICATE

Borrower Name: BLUEGREEN VACATIONS UNLIMITED, INC., a Florida corporation

Guarantor Name: BLUEGREEN CORPORATION, a Massachusetts corporation

For the fiscal ________________ ended ____________________

ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN
IN THE LOAN DOCUMENTS.

 

 

 

 

 

 

 

COVENANT

 

ACTUAL

 

REQUIRED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Adjusted Total Liabilities to Adjusted

 

 

 

not more than 2.25 to 1.00

Tangible Net Worth

 

 

 

 

 

(a)

Adjusted Total Liabilities

 

__________

 

 

 

(b)

total assets

 

__________

 

 

 

(c)

intangible assets

 

__________

 

 

 

 

 

 

 

 

 

(a) divided by the sum of (b) minus

 

 

 

 

(a) minus (c) equals Adjusted Total Liabilities to

 

 

 

 

Adjusted Tangible Net Worth of __________

 

 

 

Compliance? Yes No

 

 

 

 

 

EBITDA to Interest Ratio

 

 

 

not less than 2.5 to 1.00

 

(a)

net income

 

__________

 

 

 

(b)

interest expense, less

 

 

 

 

 

 

interest income

 

__________

 

 

 

(c)

taxes

 

__________

 

 

 

(d)

depreciation expense

 

__________

 

 

 

(e)

amortization

 

__________

 

 

 

 

 

 

 

the sum of (a) plus (b)

 

 

 

 

plus (c) plus (d) plus (e) divided by (b)

 

 

 

 

equals EBITDA to Interest

 

 

 

 

Ratio of __________

 

 

 

Compliance? Yes No

 

 

 

 

 

Liquidity Requirement

 

 

 

Not Less Than $50,000,000.00

 

(a)

unrestricted cash

 

__________

 

 

 

(b)

unencumbered time

 

__________

 

 

 

 

share receivables

 

__________

 

 

 

 

 

 

 

Sum of (a) plus (b) equals

 

 

 

 

Liquid Assets of : __________

 

 

 

Compliance? Yes No

 

 

 

 

 


--------------------------------------------------------------------------------